 In the Matterof THE OHIOFOUNDRYCOMPANY, PLANTNo.1andUNITEDAUTOMOBILE WORKERS OF AMERICA(AFL)Case No. R-0934.-Decided September 8, 19411Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. -Palter E. TaagandHarry L. Lodish,forthe Board.Mr. J. C. Maher,for the Company.Mr. John Cook,for the Union.Mr. Dan M. Byrd, Jr.,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 28, 1941, United Automobile Workers of America (AFL),herein calledthe Union, filed with the Regional Director for the EighthRegion(Cleveland, Ohio) a petition alleging thata question affectingcommercehad arisen concerning the representationof employees ofThe Ohio Foundry Company, Plant No. 1, herein called the Com-pany, engaged solely in the foundry business at Cleveland, Ohio, andrequesting an investigation and certification of representatives pur-suantto Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 14, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On Au-gust 12,1941, the Company, the Union, a Field Examiner of the Board,and the Acting Regional Director entered into a "STIPULATIONFOR CERTIFICATION OF REPRESENTATIVES UPONCONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 18, 1941, under the direction and supervision of35 N L.R. B., No. 60.302 THE OHIO FOUNDRY COMPANY303the Regional Director among all production and maintenance employ-ees in the Company's No. 1 plant, excluding foremen, supervisors;office workers, pattern makers, and truck drivers to determine whetheror not they desired to be represented by the Union.On August 19, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list------------------------------------143Total ballots cast----------------------------------------119Total ballots challenged-----------------------------------0Total blank ballots--------------------------------------1Total void ballots----------------------------------------1Total valid votescast----------------------- -------------117Votes cast for United Automobile Workers of America (AFL) -74Votes castagainstUnited Automobile Workers of America(AFL) -------------------------------------------------43Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation, of employees of The Ohio Foundry Company, Plant No. 1,Cleveland, Ohio, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees in the Company'sNo. 1 plant, excluding foremen, supervisors, office workers, patternmakers, and truck drivers constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of 'the National Labor Relations Act.3.United Automobile Workers of America (AFL) has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all employees in said unit within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT Is HEREBY CERTIFIEDthat United Automobile Workers of America(AFL) has been designated and selected by a majority of all pro- 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction and maintenance employees of The Ohio Foundry Company-in its Plant No. 1, Cleveland, Ohio, excluding foremen, supervisors,office workers, pattern makers, and truck drivers, as their representa-tive for the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the Act, United Automobile Work-ers of America (AFL) is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of-employment.